DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 19-30 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application has been received and considered.

Claim Interpretation
	Claim 19 recites culturing pluripotent stem cells in a medium comprising a lysophospholipid to produce cell aggregates in the presence of the lysophospholipid “such that the size of the cell aggregates are suppressed”. This limitation represents the intended result of the positively recited step of culturing pluripotent stem cells in a medium comprising a lysophospholipid to produce cell aggregates in the presence of the lysophospholipid. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04. As such, any prior art that teaches culturing pluripotent stem cells in a medium comprising one of the recited lysophospholipids to produce cell aggregates in the presence of the lysophospholipid will be interpreted to read on the entirety of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., “Chapter 4: Scale-Up of Single Cell-Inoculated Suspension Cultures of Human Embryonic Stem Cells”, in Ye et al., Human Embryonic and Induced Pluripotent Stem Cells: Lineage-Specific Differentiation Protocols, Springer Protocols Handbooks, 2011, in view of international patent application WO 03/104442 filed by Pebay et al., published 12/18/2003 (cited on the IDS filed 06/07/2018), as evidenced by Ludwig et al., Nat. Methods 3(8): 637-646 (2006), and Rajala et al., Human Reproduction 22(5): 1231-1238 (2007).

Singh teaches methods of propagating and expanding human embryonic stem cells in reproducible, scalable, stirred suspension cultures that are independent of additional substrates or microcarriers (see entire document, including page 38, paragraph 3). The method involves forming controlled aggregates from single hESC inoculations in mTeSR culture medium containing Y-27632 (page 38, paragraph 3; cf. claims 23 and 30). Cells treated with 10 µM Y-27632 were dissociated into single-cell suspensions and seeded at a density of 1×106 cells/mL in mTeSR medium or Knockout medium supplemented with Knockout Serum Replacement in stirred spinner flasks. The cells were then cultured for seven days to form aggregates (page 39, paragraph 1; page 40, paragraph 2; page 43, paragraph 1; page 45, number 8 under “3.1. Cell Culture and Inoculation”; cf. claims 19, 23, 25-27, and 29-30; the Examiner notes that, while the cells are initially cultured on feeder cells prior to aggregate formation, once the cells are dissociated from the feeder cells prior to aggregate formation, they are intrinsically “cultured pluripotent stem cells [that] result from…suspension culture without feeder cells” as recited in instant claim 30). The Rho kinase inhibitor Y-27632 was used only to inoculate the cells and was not present in the culture medium for daily medium exchanges (page 45, step 11 under “3.1. Cell Culture and Inoculation”; cf. claim 27). After the fifth passage, certain lines of hESCs produced aggregates in which greater than 90% of the cells expressed Oct4 (page 41, Figure 2b; cf. claim 24). The size of the aggregates can be seen in Figure 2c (cf. claims 20). 
Ludwig teaches that mTeSR contains TGF-β1, ascorbic acid, insulin, transferrin, and sodium selenite (see entire document, including page 637, under “Reagents”). As such, the mTeSR taught by Singh intrinsically satisfies the limitations of instant claim 25.
Rajala teaches that KnockOut serum replacement contains bovine serum albumin (see entire document, including page 1231, right column, paragraph 1). As such, the culture medium containing KnockOut serum replacement as taught by Singh intrinsically contains bovine serum albumin as recited in instant claim 27. While Rajala does not indicate that the BSA in the serum replacement is lipid-free as recited in instant claim 27, the Examiner notes that the culture medium of claim 27 comprises a lipid-free BSA. As such, the culture medium as a whole can include any level of lipid, as lipids are not excluded from the instantly recited culture medium. Individual molecules of BSA in a culture medium can be interpreted as “lipid-free”.

However, Singh does not teach that sphingosine-1-phosphate is added to the culture medium with the suspended hESCs or the exact size of the aggregates as recited in instant claim 20. Singh also does not teach the concentration of BSA in the culture medium as recited in instant claim 28.

Pebay teaches that sphingosine-1-phosphate can inhibit the spontaneous differentiation of human embryonic stem cells (see entire document, including page 5, lines 8-16; cf. claim 19). The embryonic stem cells are cultured in a medium supplemented with the S1P at a preferred concentration of 10 µM, and the concentration may be varied based on the culture conditions (page 9, line 17, to page 10, line 3; cf. claims 21-22; based on a molecular weight of 379.472 g/mol for sphingosine-1-phosphate, the concentration of 10 µM converts to 3.79 µg/mL, which falls within the range recited in instant claims 21-22).

While Singh does not teach adding sphingosine-1-phosphate to the culture medium for the production of aggregates from hESCs, it would have been obvious to one of ordinary skill in the art to do so because Singh teaches aggregates that maintain their pluripotent status and because Pebay teaches that sphingosine-1-phosphate can inhibit the spontaneous differentiation of hESCs. One of ordinary skill in the art would have a reasonable expectation that adding the sphingosine-1-phosphate of Pebay to the culture medium of Singh with the hESCs would successfully result in the improved maintenance of pluripotency in the hESC aggregates.
While Singh does not teach the size of the hESC aggregates as recited in instant claim 20, Singh does teach that the images shown in Figure 2c are within the range of 250 µm (i.e., the legend for Figure 2 states that the scale bar is 250 µm, although no scale bar is present). It is clear that the size of the hESC aggregate depends on the number of cells present in the culture and the culturing time, which would be a matter of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of cells with which the culture is inoculated and culturing times because the number of cells in a culture and the time for which the cells are cultured are art-recognized, result-effective variables known to affect the number of cells that can be obtained from the culture, the quantity of reagents required to culture the cells, and the applications in which the cells can be used following culture, which would have been optimized in the art to provide the desired number of cells.
Similarly, while Singh does not teach that BSA is present in the culture medium in the concentrations listed in instant claim 28, the instantly claimed concentrations would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of BSA in the culture medium because the concentrations of all ingredients in a culture medium, including BSA, are art-recognized, result-effective variables known to affect the growth and differentiation of the cells, which would have been optimized in the art to provide the desired effect on the cells.
Therefore, claims 19-30 are rendered obvious by Singh in view of Pebay, as evidenced by Ludwig and Rajala, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/28/2022